              Case 7:19-cv-00266 Document 1 Filed 11/11/19 Page 1 of 11



                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                  MIDLAND DIVISION

 JUAN MARTINEZ, Individually and For Others                  Case No. ______________
 Similarly Situated,

 v.                                                          JURY TRIAL DEMANDED

 TSUNAMI RIG WASH, LLC d/b/a HINKLIN                         COLLECTIVE ACTION
 ENERGY SERVICES


                                           COMPLAINT

                                              SUMMARY

       1.      Tsunami Rig Wash, LLC d/b/a Hinklin Energy Services (HES) failed to pay Juan

Martinez (Martinez) and other workers like him, overtime as required by the Fair Labor Standards Act

(FLSA).

       2.      Instead of paying overtime as required by the FLSA, HES improperly classified

Martinez as an independent contractor and paid Martinez and other workers like him, the same hourly

rate for all hours worked, including those in excess of 40 in a workweek (or, “straight time for

overtime”).

       3.      Martinez brings this lawsuit to recover unpaid overtime wages and other damages

owed under the FLSA.

                                     JURISDICTION AND VENUE

       4.      This Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and

29 U.S.C. § 216(b) because this Action involves a federal question under the FLSA.

       5.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because a substantial part

of the events or omissions giving rise to the claim occurred in this District and Division.

       6.      HES is headquartered in Midland, Texas.
             Case 7:19-cv-00266 Document 1 Filed 11/11/19 Page 2 of 11



       7.      Martinez performed work for HES in and around Midland, Texas.

                                            THE PARTIES

       8.      HES provides the oil and gas industry with rig washing, tank cleaning, hydro

excavation, and vacuum trucking services.

       9.      During the relevant period, Martinez provided these services to HES’s customers.

       10.     Throughout his employment with HES, Martinez was classified as an independent

contractors and was paid the same hourly rate for all hours worked (including those hours in excess

of 40 hours in a single workweek) with no overtime compensation.

       11.     His written consent is attached herein as Exhibit A.

       12.     Martinez brings this Action on behalf of himself and other similarly situated workers

who were classified as independent contractors and paid by HES’s “straight time for overtime” system.

       13.     The class of similarly situated employees sought to be certified as a collective action

under the FLSA is defined as:

       All oilfield personnel that worked for Hinklin Energy Services the past 3 years
       who were classified as independent contractors and paid straight time for
       overtime (the “Putative Class Members”).

       14.     Martinez seeks conditional and final certification of this Putative Class in this collective

action under 29 U.S.C. § 216(b).

       15.     HES may be served with process by serving its registered agent, James T. Hasty, IV at

9313 Circle Drive, Austin, Texas 78736.

                                   COVERAGE UNDER THE FLSA

       16.     At all times hereinafter mentioned, HES was and is an employer within the meaning

of the Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

       17.     At all times hereinafter mentioned, HES was and is an enterprise within the meaning

of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).


                                                   2
              Case 7:19-cv-00266 Document 1 Filed 11/11/19 Page 3 of 11



        18.     At all times hereinafter mentioned, HES was and is an enterprise engaged in commerce

or in the production of goods for commerce within the meaning of Section 3(s)(1) of the FLSA, 29

U.S.C. § 203(s)(1), in that said enterprise has and has had employees engaged in commerce or in the

production of goods for commerce, or employees handling, selling, or otherwise working on goods

or materials that have been moved in or produced for commerce by any person and in that said

enterprise has had and has an annual gross volume of sales made or business done of not less than

$500,000 (exclusive of excise taxes at the retail level which are separately stated).

        19.     HES has had employees engaged in commerce or in the production of goods for

commerce, or employees handling, selling, or otherwise working on goods or materials that have been

moved in or were produced for commerce, such as hand tools, automobiles, computers, and cell

phones.

        20.     At all times hereinafter mentioned, Martinez and the Putative Class Members were

engaged in commerce or in the production of goods for commerce per 29 U.S.C. §§ 206-207.

        21.     The misclassification of Martinez and the Putative Class Members as independent

contractors does not alter their status as employees for purposes of this FLSA collective action.

                                              THE FACTS

        22.     HES provides the oil and gas industry with oilfield equipment cleaning services..

        23.     In order to provide services to its clients, HES hires workers it pays on an hourly basis.

        24.     Martinez worked for HES as a Hydrovac hand.

        25.     Martinez was paid $16 an hour for every approved hour worked.

        26.     Martinez worked for HES from April to July of 2019.

        27.     Martinez was an hourly worker of HES.

        28.     Martinez was not paid a guaranteed salary.

        29.     HES classified Martinez as an independent contractor


                                                    3
               Case 7:19-cv-00266 Document 1 Filed 11/11/19 Page 4 of 11



        30.     Martinez reported the hours he worked to HES on a regular basis.

        31.     Martinez reported to HES’s supervisors on a daily basis.

        32.     If Martinez worked under 40 hours, he was only paid for the hours he worked.

        33.     But Martinez would regularly work more than 40 hours in a week.

        34.     In fact, Martinez routinely worked 70 hours a week.

        35.     The hours Martinez worked are reflected in HES’s payroll records.

        36.     HES paid Martinez the same hourly rate for all hours worked, including those hours

in excess of 40 hours in a single workweek.

        37.     HES did not pay Martinez overtime for all hours worked in excess of 40 hours in a

single workweek.

        38.     Rather than receiving time and half as required by the FLSA, Martinez only received

“straight time” pay for overtime hours worked.

        39.     This “straight time for overtime” payment scheme violates the FLSA.

        40.     HES was aware of the overtime requirements of the FLSA.

        41.     HES nonetheless failed to pay certain hourly employees, such as Martinez, overtime.

        42.     Martinez and the Putative Class Members perform job duties in furtherance of the oil

and gas industry business sector and are subjected to similar compensation practices.

        43.     Martinez and the Putative Class Members also worked similar hours and were denied

overtime because of the same illegal pay practice.

        44.     Martinez and the Putative Class Members regularly worked in excess of 40 hours each

week.

        45.     HES misclassified Martinez and the Putative Class Members as independent

contractors.

        46.     The work Martinez performed was an essential part of HES’s core business.


                                                     4
              Case 7:19-cv-00266 Document 1 Filed 11/11/19 Page 5 of 11



        47.    During Martinez’s employment with HES and while he was classified as an

independent contractor, HES exercised control over all aspects of his job.

        48.    HES did not require any substantial investment by Martinez for him to perform the

work required of him.

        49.    HES controlled Martinez’s opportunity for profit and loss by dictating the days and

hours he worked and the rate he was paid.

        50.    Martinez was not required to possess any unique or specialized skillset (other than that

maintained by all other workers in his respective position) to perform his job duties.

        51.    While working for HES, HES controlled all the significant or meaningful aspects of

the job duties performed by Martinez.

        52.    HES exercised control over the hours and locations Martinez worked, tools and

equipment used, and rates of pay received.

        53.    Even though Martinez often worked away from HES’s offices without the presence

of a direct supervisor employed by HES, HES still controlled significant aspects of Martinez’s job

activities by enforcing mandatory compliance with its policies and procedures.

        54.    No real investment was required of Martinez to perform his job.

        55.    More often than not, Martinez utilized equipment provided by HES to perform his

job duties.

        56.    Martinez did not provide the significant equipment he worked with on a daily basis.

HES or the operator made the large capital investments in buildings, machines, equipment, tools, and

supplied in the business in which Martinez worked.

        57.    Martinez did not incur operating expenses like rent, payroll, marketing, and insurance.

        58.    Martinez was economically dependent on HES during his employment with HES.

        59.    HES set Martinez’s rates of pay, his work schedule, and effectively prevented (or


                                                  5
                Case 7:19-cv-00266 Document 1 Filed 11/11/19 Page 6 of 11



outright prohibited) him from working other jobs for other companies while he was working on jobs

for HES.

          60.    HES directly determined Martinez’s opportunity for profit and loss.

          61.    Very little skill, training, or initiative was required of Martinez to perform his job

duties.

          62.    Indeed, the daily and weekly activities of Martinez and the Putative Class Members

were routine and largely governed by standardized plans, procedures, and checklists created by HES.

          63.    Virtually every job function was pre-determined by HES, including the tools and

equipment to use at a job site, the data to compile, the schedule of work, and related work duties.

          64.    The Putative Class Members were prohibited from varying their job duties outside of

the pre-determined parameters and were required to follow HES’s policies, procedures, and directives.

          65.    Martinez and the Putative Class Members performed routine job duties that were

largely dictated by HES.

          66.    Martinez was not employed by HES on a project-by-project basis.

          67.    In fact, while Martinez was classified as an independent contractor, he was regularly

on call for HES and was expected to drop everything and work whenever needed.

          68.    HES did not pay Martinez and the Putative Class Members on a salary basis.

          69.    HES paid Martinez and the Putative Class Members “straight time for overtime.”

          70.    HES failed to pay Martinez and the Putative Class Members overtime for hours

worked in excess of 40 hours in a single workweek.

          71.    HES’s policy of classifying Martinez and the Putative Class Members like him as

independent contractors and failing to pay them overtime, violates the FLSA because these workers

are, for all purposes, non-exempt workers.

          72.    It is undisputed that the Putative Class Members are working long hours in the oilfield.


                                                    6
             Case 7:19-cv-00266 Document 1 Filed 11/11/19 Page 7 of 11



       73.     HES knew, or acted with reckless disregard for whether, Martinez and the Putative

Class Members were paid in accordance with the FLSA.

       74.     HES’s failure to pay overtime to these hourly workers was, and is, a willful violation

of the FLSA.

                                 COLLECTIVE ACTION ALLEGATIONS

       75.     The illegal pay practices HES imposed on Martinez were imposed on the Putative

Class Members.

       76.     Numerous individuals were victimized by this pattern, practice, and policy which is in

willful violation of the FLSA.

       77.     Numerous other individuals who worked with Martinez were classified as independent

contractors, were paid in the same manner, performed similar work, and were not properly

compensated for all hours worked as required by federal wage laws.

       78.     Based on his experiences and tenure with HES, Martinez is aware that HES’s illegal

practices were imposed on the Putative Class Members.

       79.     The Putative Class Members were not paid overtime when they worked more than 40

hours per week.

       80.     HES’s failure to pay overtime at the rates required by federal law result from generally

applicable, systematic policies, and practices which are not dependent on the personal circumstances

of the Putative Class Members.

       81.     Martinez’s experiences are therefore typical of the experiences of the Putative Class

Members.

       82.     The specific job titles or precise job locations of the various members of the Putative

Class Members do not prevent collective treatment.

       83.     Martinez has no interests contrary to, or in conflict with, the Putative Class Members.


                                                  7
              Case 7:19-cv-00266 Document 1 Filed 11/11/19 Page 8 of 11



        84.     Like each Putative Class Member, Martinez has an interest in obtaining the unpaid

overtime wages owed under federal law.

        85.     The precise size and the identity of other Putative Class Members is ascertainable from

the business records, tax records, and/or employee or personnel records maintained by HES.

        86.     A collective action, such as the instant one, is superior to other available means for fair

and efficient adjudication of the lawsuit.

        87.     Absent a collective action, many Putative Class Members will not obtain redress of

their injuries and HES will reap the unjust benefits of violating the FLSA.

        88.     Furthermore, even if some Putative Class Members could afford individual litigation

against HES, it would be unduly burdensome to the judicial system.

        89.     If individual actions were required to be brought by each Putative Class Member, it

would necessarily result in a multiplicity of lawsuits and would create hardship to Putative Class

Members, to HES, and to the Court.

        90.     Concentrating the litigation in one forum will promote judicial economy and parity

among the claims of the Putative Class Members and provide for judicial consistency.

        91.     The questions of law and fact common to each of Putative Class Members

predominate over any questions affecting solely the individual members. Among the common

questions of law and fact are:

                a.      Whether HES required Martinez and the Putative Class Members to work

                        more than 40 hours during individual work weeks;

                b.      Whether Martinez and the Putative Class Member were improperly classified

                        as independent contractors;

                c.      Whether HES’s decision to classify Martinez and the Putative Class Members

                        as independent contractors was made in good faith;


                                                    8
              Case 7:19-cv-00266 Document 1 Filed 11/11/19 Page 9 of 11



                 d.     Whether HES’s decision to pay Martinez and the Putative Class Members

                        straight time for overtime was made in good faith;

                 e.     Whether HES paid Martinez and the Putative Class Members on a salary basis;

                 f.     Whether HES failed to pay Martinez and the Putative Class Members at a rate

                        of one and one-half times their regular rate of pay when they worked more

                        than 40 hours in a single workweek;

                 g.     Whether HES’s violation of the FLSA was willful; and

                 h.     Whether HES’s illegal pay practices were applied to Martinez and the Putative

                        Class Members.

        92.      Martinez and the Putative Class Members sustained damages arising out of HES’s

illegal and uniform employment policy.

        93.      Martinez knows of no difficulty that will be encountered in the management of this

litigation that would preclude its ability to go forward as a collective action.

        94.      Martinez will fairly and adequately represent and protect the interests of the Putative

Class Members.

        95.      Although the issue of damages may be somewhat individual in character, there is no

detraction from the common nucleus of liability facts. Therefore, this issue does not preclude

collective action treatment.

                                           CAUSE OF ACTION

        96.      By misclassifying and failing to pay Martinez and the Putative Class Members overtime

at one-and-one-half times their regular rates, HES violated the FLSA’s overtime provisions.

        97.      HES owes Martinez and the Putative Class Members overtime pay at the proper

overtime rate.




                                                     9
               Case 7:19-cv-00266 Document 1 Filed 11/11/19 Page 10 of 11



        98.      Because HES knew, or showed reckless disregard for whether, its pay practices

violated the FLSA, HES owes these wages for at least the past three years.

        99.      HES is liable to Martinez and the Putative Class Members for an amount equal to all

unpaid overtime wages as liquidated damages.

        100.     Martinez and the Putative Class Members are entitled to recover all reasonable

attorneys’ fees and costs incurred in this action.

                                             JURY DEMAND

        101.     Martinez demands a Jury trial.

                                                  PRAYER

        102.     Martinez prays for relief as follows:

                 a.      An order allowing this action to proceed as a collective action under the FLSA

                         and directing notice to the Putative Class Members;

                 b.      A judgment finding HES liable to Martinez and the Putative Class Members

                         for unpaid overtime and an equal amount as liquidated damages;

                 c.      An order awarding attorneys’ fees, costs, expenses, and judgment interest; and

                 d.      An award of such other and further relief as may be necessary and appropriate.

                                                          Respectfully submitted,


                                                          By: /s/ Michael A. Josephson ______
                                                              Michael A. Josephson
                                                              State Bar No. 24014780
                                                              Andrew W. Dunlap
                                                              Texas Bar No. 24078444
                                                              Richard M. Schreiber
                                                              Texas Bar No. 24056278
                                                              JOSEPHSON DUNLAP LLP
                                                              11 Greenway Plaza, Suite 3050
                                                              Houston, Texas 77046
                                                              713-352-1100 – Telephone
                                                              713-352-3300 – Facsimile
                                                              mjosephson@mybackwages.com
                                                     10
Case 7:19-cv-00266 Document 1 Filed 11/11/19 Page 11 of 11



                                  adunlap@mybackwages.com
                                  rschreiber@mybackwages.com

                                  AND

                                  Richard J. (Rex) Burch
                                  Texas Bar No. 24001807
                                  BRUCKNER BURCH, PLLC
                                  8 Greenway Plaza, Suite 1500
                                  Houston, Texas 77046
                                  713-877-8788 – Telephone
                                  713-877-8065 – Facsimile
                                  rburch@brucknerburch.com

                             ATTORNEYS IN CHARGE FOR PLAINTIFF




                            11
